UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2342


ANTHONY E. SYDNOR,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:11-cv-00013-JLK-BWC)


Submitted:   April 24, 2012                   Decided:   May 24, 2012


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony E. Sydnor, Appellant Pro Se.   Ameenah M. Lloyd, SOCIAL
SECURITY   ADMINISTRATION,  Philadelphia,    Pennsylvania,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony E. Sydnor appeals the district court’s order

rejecting     the   magistrate      judge’s      recommendation      and    affirming

the Commissioner of Social Security’s decision to deny Sydnor a

period of supplemental security income benefits.                     We must uphold

the decision to deny benefits if the decision is supported by

substantial     evidence      and    the    correct    law    was     applied.     See

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per

curiam) (citing 42 U.S.C. § 405(g) (2006)).                   We have thoroughly

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                            See

Sydnor v. Comm’r of Soc. Sec., No. 4:11-cv-00013-JLK-BWC (W.D.

Va. Nov. 22, 2011).          We dispense with oral argument because the

facts   and    legal   contentions         are   adequately    presented      in   the

materials     before   the    court    and       argument    would    not    aid   the

decisional process.

                                                                             AFFIRMED




                                            2